DETAILED ACTION
Disposition of Claims
Claims 73-92 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210061863A1, Published 03/04/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 09/01/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Allowable Subject Matter
Claims 73-92 are allowed.
The following is an examiner’s statement of reasons for allowance: this child application of allowed parent 16/547,532, now US Pat. No. 10,793,606, claims specific amino acid mutations in the capsid protein of adeno-associated virus (AAV).  AAV has conventional numbering systems, and the AAV capsid proteins VP1, VP2, and VP3 are all alternate overlapping gene products encoded from the cap open reading frame (ORF).  The claims are drawn to the AAV2 VP1 numbering system, which is a conventional numbering system known in the art.  The specific amino acid positions and mutations claimed herein are to enhance AAV vector efficiency and/or alter the targeting of the AAV vector to specific organs and tissues.  The closest prior art is that made of record in the parent, and after a further search and review of the art, the positions claimed in the instant claims are not taught by nor rendered obvious by the prior art.  The closest prior art of record in the parent application (16/547,532, now US Pat. No. 10,793,606), is US20140341852A1 and US20160369298A1, cited of record in ‘532 parent.  These teachings disclose compositions and methods for producing modified AAV cap genes, specifically to select for cell-specific tropisms.  While some of the mutations are disclosed in these publications, the specific combinations are not disclosed, nor is it apparent or obvious how one of skill without undue experimentation would arrive at the specific combination of mutants as claimed in the instant claims.  Further, no obvious-type double patenting has been raised over the ‘606 patent, as the combination of AAV mutants again is distinct from those claimed in the parent, and it is not taught nor rendered obvious by the prior art how one would modify the AAV mutants claimed in the ‘606 patent to arrive at those claimed in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 73-92 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US20140341852A1
US20160369298A1
Aydemir F, et. al. J Virol. 2016 Jul 27;90(16):7196-7204.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648